          Case 1:16-cv-07659-PKC Document 107 Filed 08/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------x
MARK SUSSMAN, STEFANI LOMBARDI, and
TERANCE BRIGHT,

                                 Plaintiff,                              16-cv-7659 (PKC)

          -against-                                                          ORDER
NEWSPAPER AND MAIL DELIVERERS’
UNION OF NEW YORK AND VICINITY,

                                  Defendant.
------------------------------------------------------------x

CASTEL, U.S.D.J.

               The final pre-trial conference in this matter will proceed as scheduled on

September 2, 2020 at 12:00 p.m. in Courtroom 11D. To facilitate access to the Courthouse on the

day of the conference, follow the instructions attached to this Order. Remote public access to this

proceeding is available through the following call-in information:

               Dial-in:          (888) 363-4749

               Access Code: 3667981



                SO ORDERED.

                                                          ________________________________
                                                                    P. Kevin Castel
                                                              United States District Judge
Dated: New York, New York
       August 28, 2020
         Case 1:16-cv-07659-PKC Document 107 Filed 08/28/20 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
